DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 03/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance:
The examiner found neither prior art in its entirety, nor based on the prior art found any motivation to combine any subsequent art which teaches selecting a specific image forming medium out of a plurality of image forming media comprising generating an output profile and a simulation profile, on a basis of a medium profile representing a characteristic of each of the plurality of image forming media, converts the inputted image data, on a basis of the output profile, into output image data for reproducing the image represented by the inputted image data with a plurality of color materials, and generates, on a basis of the simulation profile, a color difference calculator that compares colors between the reference image data and the comparative output image data, with respect to each pixel, and calculates a specific color difference corresponding to a cumulative relative frequency of a predetermined ratio, with respect to each of the plurality of image forming media, an image forming cost calculator that calculates, on a basis of the output image data, a cost for forming an image using the image forming medium, with respect to each of the plurality of image forming media, and a sheet selection supporter that extracts one or more image forming media that provide the specific color difference smaller than a predetermined threshold, out of the plurality of image forming media, as a prospective image forming medium, displaying the one or more prospective image forming media extracted, differently according to the image forming cost, on the display.
The closest prior art, Yoshiki Minowa (US 20020165833), teaches calculating printing cost of outputting each of a plurality of types of media based on ink ejection amount for each media. The prior art discloses displaying estimation request and provisional orders for a plurality of types of media. The prior art fails to generate, on a basis of the simulation profile, a color difference calculator that compares colors between the reference image data and the comparative output image data, with respect to each pixel, and calculates a specific color difference corresponding to a cumulative relative frequency of a predetermined ratio and a sheet selection supporter that extracts one or more image forming media that provide the specific color difference smaller than a predetermined threshold, out of the plurality of image forming media, as a prospective image forming medium.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571) 270-1585.  The examiner can normally be reached on Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
February 27, 2021